Exhibit 10.3

CONSULTING SERVICES AGREEMENT

THIS CONSULTING SERVICES AGREEMENT (the “Agreement”) is entered into this day
23rd of April, 2013 (the “Effective Date”), by and among NUCOR CORPORATION, a
Delaware corporation with its headquarters located in Charlotte. North Carolina
(“Nucor”), THE CORPORATE DEVELOPMENT INSTITUTE, INC., a New Jersey corporation
with its headquarters located in Charlotte, North Carolina (“CDI”) and JAMES D.
HLAVACEK, a resident of North Carolina (“Hlavacek”, and together with CDI,
collectively, the “CDI Parties”). Nucor, CDI and Hlavacek are sometimes referred
to herein as the “Parties”, or individually as a “Party”.

WHEREAS, Hlavacek, Chairman and CEO of CDI, has served on the Board of Directors
of Nucor (the “Board”) since 1996;

WHEREAS, effective as of May 9, 2013, Hlavacek will no longer be a member of the
Board; and

WHEREAS, following Hlavacek’s departure from the Board, Nucor would like to
retain CDI, and through CDI, Hlavacek, as a consultant to provide Nucor with
management and marketing training and consultation services (the “Services”),
and CDI desires to provide Nucor with such Services, subject to the terms and
conditions set forth herein.

NOW THEREFORE, in consideration of the mutual promises and undertakings set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

1. CDI Services.

CDI shall provide the Services to Nucor from time to time at such times as
requested by Nucor and reasonably acceptable to CDI. Nucor may provide to CDI
certain technical matter, data and information necessary for the performance of
the assigned Services. The CDI Parties acknowledge and agree that the Services
shall be performed by and through Hlavacek, and Hlavacek’s disability, death or
other inability to perform the Services shall be deemed a material default of
the CDI Parties under this Agreement. Upon the expiration or earlier termination
of this Agreement, CDI shall return all documents (originals and copies), data
(regardless of medium), Nucor Confidential Information (as defined below), and
Work Product (as defined below) to Nucor. The CDI Parties shall not retain any
copies of Nucor Confidential Information or Work Product unless expressly
authorized in writing by an executive officer of Nucor. Upon the expiration or
earlier termination of this Agreement, Nucor shall return all CDI Confidential
Information (as defined below), other than any such CDI Confidential Information
incorporated into any Work Product (as defined below), to CDI. Nucor shall not
retain any copies of CDI Confidential Information, other than any such CDI
Confidential Information incorporated into any Work Product, unless expressly
authorized in writing by CDI.

2. Consulting Fees.

Nucor will pay CDI $225,000 per each full calendar year during the Term (the
“CDI Annual Fees”). The CDI Annual Fees shall be payable by Nucor within 10
business days following the first day of each calendar month during the term in
12 monthly installments of $18,750 each beginning in June of 2013. Payment of
the CDI Annual Fees shall entitle Nucor to receive 20 hours of Services from CDI
during each calendar year of the Term. In the event Nucor desires to receive in
excess of 20 hours of Services during any calendar year during the Term (“Excess
Services”), CDI shall provide such excess Services at the rate of $12,000 per
day of Excess Services provided to Nucor. Nucor will reimburse CDI, in
accordance with Nucor’s policies, for all reasonable and documented travel,
lodging and similar out-of-pocket expenses incurred by CDI in the performance of
the Services hereunder within 30 days following a receipt CDI’s invoice
therefor.



--------------------------------------------------------------------------------

3. Confidentiality.

(a) Confidential Information Defined. For purposes of this Agreement, the term
“Nucor Confidential Information” shall include, but is not limited to, any and
all of Nucor’s and its affiliates’ trade secrets and all other information and
data of Nucor and its affiliates that is not generally known to third persons
who could derive economic value from its use or disclosure, including, but not
limited to, Nucor’s and its affiliates’ financial, business development and
growth strategies, overall business strategy or market projections data, Nucor’s
and its affiliates’ plant design, specifications, and layout; product design and
specifications; processes, formulas, and methodologies; manufacturing (including
but not limited to melting, casting, rolling, coating and fabrication)
processes, procedures and specifications; equipment design, specification,
layout, processes, and methodologies; data processing programs, research and
development projects; product marketing, pricing, and cost data; customer
identity, requirements, needs and specifications; and all information regarding
the Work Product (as defined below) and the Services and all information
obtained by either CDI Party pursuant to Hlavacek’s past service on the Board.
During the course of Hlavacek’s service on the Board, Hlavacek has received and
had access to, and during the course of providing the Services the CDI Parties
may receive or have access to, Nucor Confidential Information. The CDI Parties
acknowledge that Nucor owns all such Nucor Confidential Information.
Notwithstanding the foregoing, Nucor Confidential Information shall not include
any information that: (a) is identical to information which can be shown by
clear and convincing written evidence to have been developed by a CDI Party or
in a CDI Party’s possession prior to receipt of the same from Nucor, its
affiliates or any of their respective representatives; (b) now is or hereafter
becomes publicly known through no fault of a CDI Party; or (c) otherwise becomes
available to a CDI Party from a third party that is not under any obligation of
confidentiality to Nucor, its affiliates or any of their respective
representatives.

For the purposes of this Agreement, the term “CDI Confidential Information”
shall mean any and all of the CDI Parties’ trade secrets and all other
information and data of the CDI Parties’ that is (x) not generally known to
third persons who could derive economic value from its use or disclosure and
(y) is clearly marked as “Confidential,” or if disclosed orally is confirmed as
“Confidential” in writing within ten (10) days following such oral disclosure.
During the Term Nucor may receive or have access to CDI Confidential
Information. Nucor acknowledges that the CDI Parties own all such CDI
Confidential Information. Notwithstanding the foregoing, CDI Confidential
Information shall not include any information that: (i) is identical to
information which can be shown by clear and convincing written evidence to have
been developed by Nucor or its affiliates or any of their respective employees
or representatives or in the possession of any such persons prior to receipt of
the same from a CDI Party; (ii) now is or hereafter becomes publicly known
through no fault of Nucor; or (iii) otherwise becomes available to Nucor or its
affiliates or any of their respective employees from a third party that is not
under any obligation of confidentiality to a CDI Party.

(b) Restrictions on Use / Disclosure. Except as strictly necessary in connection
with the performance of the Services, each CDI Party shall hold Nucor
Confidential Information in strict confidence, will not use or make any
disclosures thereof (including methods or concepts utilized in the Nucor
Confidential Information) without the express writtten consent of an executive
officer of Nucor, and will take all reasonable steps to maintain the
confidentiality of all Nucor Confidential Information. Each CDI Party shall
treat the specific provisions of this Agreement as Nucor Confidential
Information. Except to the extent necessary to use the Work Product (as defined
below) for its own internal purposes.

 

2



--------------------------------------------------------------------------------

Nucor shall hold the CDI Confidential Information in strict confidence, will not
make any disclosures thereof (including methods or concepts utilized in the CDI
Confidential Information) without the express written consent of CDI, and will
take all reasonable steps to maintain the confidentiality of all CDI
Confidential Information.

(c) Legally Compelled Disclosures. In the event that a CDI Party or Nucor is
required by any law, regulation, rule or order of any governmental body or
agency to disclose any Nucor Confidential Information or CDI Confidential
Information, as applicable, the CDI Parties or Nucor, as applicable, shall (i)
give the other Party prompt notice of such requirement (or related request),
(ii) consult with the other Party before making any such disclosure and
(iii) cooperate fully with the other Party in such Party’s efforts, if any, to
obtain a protective order or otherwise avoid disclosure of any such Nucor
Confidential Information or CDI Confidential Information, as applicable. If, in
the absence of a protective order, a CDI Party or Nucor, as applicable, is, in
the written opinion of such CDI Party’s or Nucor’s outside counsel, compelled or
required to disclose the Nucor Confidential Information or the CDI Confidential
Information, as applicable, such CDI Party or Nucor, as applicable, may disclose
such Nucor Confidential Information or CDI Confidential Information, as
applicable, to the extent compelled or required to do so without liability
hereunder.

4. No Public Announcements; Non-Disparagement.

(a) No CDI Party shall make any announcement or statement, written or oral, or
release any information concerning Nucor or its affiliates, or their officers,
employees or directors, regarding any of their respective policies or
activities, to any member of the public, press, person, entity, or any official
body, without the prior written consent of an executive officer of Nucor. The
CDI Parties hereby further covenant and agree not to engage in, and to ensure
that none of their employees, shareholders or representatives do not engage in,
any conduct that is injurious to the reputation and interest of (i) Nucor, (ii)
any affiliate of Nucor or (iii) any officer, employee, director, or
representative of Nucor or any of Nucor’s affiliates, including but not limited
to, disparaging, inducing or encouraging others to disparage, encouraging others
to terminate or alter their business dealings with, or making or causing to be
made any statement that is critical of or otherwise maligns the business
reputation, business practices, services, management, or employment practices of
such entities or persons.

(b) Provided that neither CDI Party has breached its obligations under
Section 4(a) above, Nucor covenants and agrees not to engage in, and to ensure
that none of its employees or representatives engage in, any conduct that is
injurious to the reputation and interest of any CDI Party, including but not
limited to, disparaging, inducing or encouraging others to disparage,
encouraging others to terminate or alter their business dealings with, or making
or causing to be made any statement that is critical of or otherwise maligns the
business reputation, business practices, services, management, or employment
practices of, a CDI Party.

5. Work Product.

The CDI Parties hereby covenant and agree that all processes, routines,
methodologies, materials, technologies, documents, supporting work papers,
designs, drawings, concepts, inventions, improvements, know-how, ideas,
proposals, reports and strategies, whether fully or partially developed and/or
completed, that are solely or jointly conceived, developed, or reduced to
practice or writing by or with the aid of either CDI Party during the Term (as
defined below) that relate in any manner, directly or indirectly, to Nucor’s or
any of its affiliates’ business (collectively, the “Work Product”), shall be
considered work(s) made by such CDI Party for hire for Nucor and shall belong
exclusively to Nucor. The CDI Parties shall take (at Nucor’s expense) all
actions reasonably requested by Nucor to fully vest Nucor with all right and
title in and to the Work Product.

 

3



--------------------------------------------------------------------------------

6. Acknowledgment: Enforcement.

(a) The CDI Parties acknowledge and agree that the restrictions set forth in
Sections 3-5 of this Agreement are fair and reasonable and are material terms of
this Agreement. The CDI Parties agree that any violation of the covenants
contained in Sections 3-5 will cause serious and irreparable damage to Nucor,
the exact amount of which will be difficult to ascertain, and for that reason,
Nucor shall be entitled, as a matter of right, to a temporary, preliminary
and/or permanent injunction and/or other injunctive relief, ex parte or
otherwise, from any court of competent jurisdiction, restraining any further
violations by either CDI Party and that no bond need be posted in any such
preceding or action. Such injunctive relief shall be in addition to, and in no
way in limitation of, any and all other remedies Nucor shall have in law and
equity for the enforcement of such covenants and provisions.

(b) In the event of the violation or breach by either CDI Party of any covenant
contained in Section 3-5 hereof (or the violation or breach of such covenants by
any of the employees, shareholders, or representatives of the CDI Parties whose
compliance with such covenants the CDI Parties hereby expressly agree shall be
their responsibility), (i) CDI shall forfeit and immediately return upon demand
by Nucor any CDI Annual Fees received by CDI up to the date of such violation or
breach, (ii) the CDI Parties shall, jointly and severally, indemnify and hold
harmless Nucor from any cost or expense (including reasonable attorneys’ fees)
arising out of such violation and (iii) Nucor may, effective upon its issuance
of written notice to the CDI Parties, terminate this Agreement without any
further liability or obligation to the CDI Parties.

7. Relationship of the Parties.

CDI shall be for all purposes an independent contractor of Nucor, and nothing
herein shall cause either CDI Party to be, or to be deemed to be, an officer,
director, employee, agent, partner or joint venturer of Nucor. CDI shall be
responsible for the payment of any taxes (including federal and state income
taxes, Social Security and Medicare contributions and similar taxes and
assessments) of any type whatsoever that may arise out of this Agreement. It is
agreed and understood that no CDI Party shall not be entitled to participate in
any employee welfare, retirement, equity or other benefit plan of any type,
whether written or oral, offered by Nucor.

8. Warranty.

The CDI Parties represent and warrant to Nucor that neither the Services nor the
Work Product will violate (a) any confidentiality, non-use or non-disclosure
obligations either CDI Party owes to any person or entity, or (b) infringe any
patent, copyright, trademark, trade secret or other intellectual property or
proprietary right of any person or entity.

9. Term; Termination.

Unless earlier terminated in accordance with the provisions hereof, the initial
term of this Agreement shall commence on the Effective Date and terminate 3
years thereafter (the “Initial Term”); provided, however, in the event the CDI
Parties and Nucor so agree in writing at least 45 days prior to the expiration
of the Initial Term, the term of this Agreement will be renewed for an
additional year (the “Renewal Term,” and such Renewal Term (if any) together
with the Initial Term, the “Term”). The provisions of Sections 3-5 and 10 hereof
shall survive any termination of this Agreement indefinitely.

 

4



--------------------------------------------------------------------------------

10. General Provisions.

(a) Choice of Law, Venue and Remedies. The Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina. Each
Party, acting for itself and its successors and assigns, hereby expressly and
irrevocably consents to the exclusive jurisdictions of the state courts located
in Charlotte, North Carolina, for any litigation which may arise out of or be
related to this Agreement. Each Party waives personal service of any and all
process, and each consents that all service of process may be made by registered
mail, return receipt requested, directed to a Party at its proper address. Each
Party waives any objection based on forum non-conveniens or any objection to
venue of any such action. Nothing contained in this Agreement shall limit,
abridge, or modify the rights of Nucor under any statutes, including applicable
trade-secret law (the North Carolina Trade Secrets Protection Act) or common
law, or otherwise limit the remedies available to Nucor.

(b) Assignment; Waiver. Neither CDI Party shall assign this Agreement nor
subcontract the whole Agreement or any part thereof, without the express written
consent of Nucor. Failure by any Party at any time to require performance by the
another Party or to claim a breach of any provision of this Agreement will not
be construed as a waiver of any subsequent breach.

(c) Entire Agreement; Amendments; Counterparts. This Agreement sets forth the
entire agreement and understanding of the Parties with respect to the subject
matter hereof and supersedes all prior agreements, arrangements, and
understandings related to the subject matter hereof. This Agreement may be
amended, and any of the terms, provisions, covenants, representations,
warranties, or conditions hereof may be waived, only by a written instrument
executed by both Parties, or, in the case of a waiver, by the Party waiving
compliance. This Agreement may be executed in one or more counterparts and by
facsimile or pdf signature, each of which shall be deemed an original, but all
of which together will constitute one and the same instrument.

(d) Severability. The Parties agree that if a court of competent jurisdiction
deems any of the provisions or parts thereof in this Agreement too broad for the
protection of Nucor’s legitimate interests or otherwise unenforceable, the
Parties authorize the court to limit or modify the restrictions to the extent
reasonably necessary to protect Nucor’s legitimate business interests. In the
event such modification is impossible, the unenforceable provision or part
thereof shall be deemed severed from this Agreement and every other provision or
part thereof of this Agreement, including the remainder of the Section from
which a provision or part thereof is severed, shall remain in full force and
effect.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the Effective Date.

 

NUCOR CORPORATION  

/s/ John J. Ferriola

  By:   John J. Ferriola   Title:   President & CEO  

 

THE CORPORATE DEVELOPMENT INSTITUTE, INC.

/s/ James D. Hlavacek

  By:   James D. Hlavacek   Title:   Chairman and CEO  

/s/ James D. Hlavacek*     James D. Hlavacek*   4/23/13  

 

* Executed in his capacity as an individual.